Exhibit 10.5

 

 

Employee Stock Option Award Agreement

Granted Under OpGen, Inc. 2020 Stock Options Plan

 

1.       Grant of Option. This certificate evidences a stock option (this “Stock
Option”) granted by OpGen, Inc., a Delaware corporation (the “Company”), on
September 30, 2020 (the “Grant Date”), to ___________________ (the “Holder”),
pursuant to the Company’s 2020 Stock Options Plan (as from time to time in
effect, the “Plan”). Under this Stock Option, the Holder may purchase, in whole
or in part, on the terms herein provided, a total of ______________ (_______)
shares of common stock of the Company (the “Shares”) at $2.12 per Share, which
is equal to the fair market value of the Shares on the Grant Date. The latest
date on which this Stock Option, or any part thereof, may be exercised is
September 30, 2030 (the “Final Exercise Date”) subject to earlier termination as
provided in the Plan. If the Holder is an executive Officer, the Stock Option
evidenced by this certificate is intended to be, and is hereby designated, as an
incentive stock option as defined in section 422 of the Internal Revenue Code of
1986, as amended from time to time (the “Code”), to the extent permitted by
section 422 of the Code, and a nonstatutory option, that is, an option that does
not qualify as an incentive stock option as defined in section 422 of the Code
for the remainder. Defined terms used in this Award Agreement without definition
have the meanings set forth in the Plan.

This Stock Option is exercisable in the following installments prior to the
Final Exercise Date: twenty-five percent (25%) of the shares underlying this
Stock Option on the first anniversary of the Grant Date (the “Vesting
Commencement Date”), and six and one-quarter percent (6.25%) at the end of each
quarterly period thereafter.

 

2.       Provisions of the Plan. This Stock Option is subject to the provisions
of the Plan, which are incorporated herein by reference. A copy of the Plan as
in effect on the date of the grant of this Stock Option has been furnished to
the Holder. By exercising all or any part of this Stock Option, the Holder
agrees to be bound by the terms of the Plan and this certificate. All initially
capitalized terms used herein will have the meaning specified in the Plan,
unless another meaning is specified herein.

1.1              Partial Exercise. An exercisable Option may be exercised in
whole or in part. However, an Option shall not be exercisable with respect to
fractional Shares and the Administrator may require that, by the terms of the
Option, a partial exercise must be with respect to a minimum number of Shares.

1.2              Manner of Exercise. All or a portion of an exercisable Option
shall be deemed exercised upon delivery of all of the following to the Secretary
of the Company, the stock plan administrator of the Company or such other person
or entity designated by the Administrator, or his, her or its office, as
applicable:

(a)               A written or electronic notice complying with the applicable
rules established by the Administrator stating that the Option, or a portion
thereof, is exercised. The notice shall be signed by the Holder or other person
then entitled to exercise the Option or such portion of the Option;

(b)               Such representations and documents as the Administrator, in
its sole discretion, deems necessary or advisable to effect compliance with
Applicable Law. The Administrator, in its sole discretion, may also take
whatever additional actions it deems appropriate to effect such compliance
including, without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;

(c)               In the event that the Option shall be exercised pursuant to
Section 11.3 by any person or persons other than the Holder, appropriate proof
of the right of such person or persons to exercise the Option, as determined in
the sole discretion of the Administrator; and



1 
 

 

 

(d)               Full payment of the exercise price and applicable withholding
taxes to the stock plan administrator of the Company for the Shares with respect
to which the Option, or portion thereof, is exercised, in a manner permitted by
Sections 11.1 and 11.2.

1.3              Payment. If the Holder is an executive Officer, the exercise
price may be paid by one or more of the following methods: (a) cash or check,
(b) Shares (including Shares issuable pursuant to the exercise of the Option) or
Shares held for such period of time as may be required by the Committee in order
to avoid adverse accounting consequences, in each case, having a Fair Market
Value on the date of delivery equal to the aggregate payments required, (c)
delivery of a written or electronic notice that the Holder has placed a market
sell order with a broker acceptable to the Company with respect to Shares then
issuable upon exercise of the Option, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate payments required; provided that payment of such
proceeds is then made to the Company upon settlement of such sale, or (d) other
form of legal consideration acceptable to the Committee in its sole discretion.
The Committee shall also determine the methods by which Shares shall be
delivered or deemed to be delivered to Holders.

1.4              Tax Withholding. The Company or any Subsidiary shall have the
authority and the right to deduct or withhold, or require a Holder to remit to
the Company, an amount sufficient to satisfy federal, state, local and foreign
taxes (including the Holder’s FICA, employment tax or other social security
contribution obligation) required by law to be withheld with respect to any
taxable event concerning a Holder arising as a result of the Plan. The
Administrator, in its sole discretion and in satisfaction of the foregoing
requirement, may withhold, or allow a Holder to elect to have the Company
withhold, Shares otherwise issuable under an Option (or allow the surrender of
Shares). The number of Shares which may be so withheld or surrendered shall be
limited to the number of Shares which have a Fair Market Value on the date of
withholding or repurchase equal to the aggregate amount of such liabilities
based on the applicable statutory withholding rates for federal, state, local
and foreign income tax and payroll tax purposes that are applicable to such
supplemental taxable income without leading to any avoid adverse accounting
consequences. The Administrator shall determine the Fair Market Value of the
Shares, consistent with applicable provisions of the Code, for tax withholding
obligations due in connection with a broker-assisted cashless Option exercise
involving the sale of Shares to pay the Option exercise price or any tax
withholding obligation.

1.5              Conditions to Issuance of Shares.

(a)         Notwithstanding anything herein to the contrary, the Company shall
not be required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of any Award, unless and until the
Board or the Committee has determined, with advice of counsel, that the issuance
of such Shares is in compliance with Applicable Law and the Shares are covered
by an effective registration statement or applicable exemption from
registration. In addition to the terms and conditions provided herein, the Board
or the Committee may require that a Holder make such reasonable covenants,
agreements and representations as the Board or the Committee, in its sole
discretion, deems advisable in order to comply with Applicable Law.

(b)         All share certificates delivered pursuant to the Plan and all Shares
issued pursuant to book entry procedures may be subject to any stop-transfer
orders and other restrictions as the Administrator deems necessary or advisable
to comply with Applicable Law. The Administrator may place legends on any share
certificate or book entry to reference restrictions applicable to the Shares.



2 
 

 

 

(c)         The Administrator shall have the right to require any Holder to
comply with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.

(d)         Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by Applicable Law, the Company shall
not deliver to any Holder certificates evidencing Shares issued in connection
with any Award and instead such Shares shall be recorded in the books of the
Company (or, as applicable, its transfer agent or stock plan administrator).

(e)         Any securities delivered under the Plan shall be subject to such
restrictions, and the person acquiring such securities shall, if requested by
the Company, provide such assurances and representations to the Company as the
Company may deem necessary or desirable to assure compliance with all Applicable
Law. To the extent permitted by Applicable Law, the Plan and Awards granted or
awarded hereunder shall be deemed amended to the extent necessary to conform to
Applicable Law.

1.6              Notification Regarding Disposition. The Holder shall give the
Company prompt written or electronic notice of any disposition of Shares
acquired by exercise of an Incentive Stock Option which occurs within (a) two
years from the date of grant (including the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code) of such Option
to such Holder, or (b) one year after the transfer of such Shares to such
Holder.

1.7              At-Will Employment; Voluntary Participation. Nothing in the
Plan or in any Program or Award Agreement hereunder shall confer upon any Holder
any right to continue in the employ of, or as a Director for, the Company or any
Subsidiary, or shall interfere with or restrict in any way the rights of the
Company and any Subsidiary, which rights are hereby expressly reserved, to
discharge any Holder at any time for any reason whatsoever, with or without
cause, and with or without notice, or to terminate or change all other terms and
conditions of employment or engagement, except to the extent expressly provided
otherwise in a written agreement between the Holder and the Company or any
Subsidiary. Participation by each Holder in the Plan shall be voluntary and
nothing in the Plan shall be construed as mandating that any Eligible Individual
shall participate in the Plan.

1.8              No Stockholders Rights. Except as otherwise provided herein, a
Holder shall have none of the rights of a stockholder with respect to Shares
covered by any Award until the Holder becomes the record owner of such Shares.

1.9              Paperless Administration. In the event that the Company
establishes, for itself or using the services of a third party, an automated
system for the documentation, granting or exercise of Awards, such as a system
using an internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.

1.10          “Termination of Service” means:

(a)               As to a Non-Employee Director, the time when a Holder who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the Holder simultaneously commences
or remains in employment or service with the Company or any Subsidiary.

(b)               As to an Employee, the time when the employee-employer
relationship between a Holder and the Company or any Subsidiary is terminated
for any reason, including, without limitation, a termination by resignation,
discharge, death, disability or retirement; but excluding terminations where the
Holder simultaneously commences or remains in employment or service as a
Consultant or Non-Employee Director with the Company or any Subsidiary.



3 
 

 

 

The Administrator, in its sole discretion, shall determine the effect of all
matters and questions relating to any Termination of Service, including, without
limitation, the question of whether a Termination of Service resulted from a
discharge for “cause” and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that, with respect to
Incentive Stock Options, a leave of absence, change in status from an employee
to an independent contractor or other change in the employee-employer
relationship shall constitute a Termination of Service only if, and to the
extent that, such leave of absence, change in status or other change interrupts
employment for the purposes of Section 422(a)(2) of the Code and the
then-applicable regulations and revenue rulings under said Section. For purposes
of the Plan, a Holder’s employee-employer relationship or consultancy relations
shall be deemed to be terminated in the event that the Subsidiary employing or
contracting with such Holder ceases to remain a Subsidiary following any merger,
sale of stock or other corporate transaction or event (including, without
limitation, a spin-off).

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.

 

OpGen, Inc.

 

 

Dated:  

_________________________________

By:

Title:

 

 

 

Acknowledged and agreed:

Holder

 

 

Dated:  

_________________________________

Name:

 

 

 

 



4 
 

 

 